EXHIBIT SHUFFLE MASTER, INC. 1106 Palms Airport Dr. Las Vegas, NV 89119 www.shufflemaster.com News Release FOR FURTHER INFORMATION CONTACT: Julia Boguslawski Investor Relations ph:(702) 897-7150 fax:(702) 270-5161 Mark L. Yoseloff, Ph.D., CEO Coreen Sawdon, CAO & Acting CFO ph:(702) 897-7150 fax:(702) 270-5161 Shuffle Master, Inc. Announces CEO Succession Plan LAS VEGAS, Nevada, Monday, February 2, 2009 - Shuffle Master, Inc. (NASDAQ Global Select Market:SHFL) (the “Company”) today announced the planned retirement of Mark L. Yoseloff, Ph. D. as the Company's Chief Executive Officer (“CEO”) on March 15th of this year and the appointment of Timothy J. Parrott, a gaming industry veteran, as his successor.Parrott joins Shuffle Master as CEO – Elect today, February 2, 2009, and will work with Yoseloff to ensure a smooth and orderly transition.Although Yoseloff does not plan to stand for re-election to the Company’s Board of Directors at the next annual meeting of shareholders, he will remain as a part-time employee for a period of time after March 15th to further guarantee a seamless succession process. "Since I informed the Board of my intention to retire, we have spent 18 months searching for an individual with both strong leadership skills and a deep knowledge of the gaming industry to oversee the future growth and success of Shuffle Master.I believe that Tim Parrott is just such a person,” said Yoseloff.“Given his proven track record of success and deep gaming expertise, I believe Tim is the clear choice for the future leadership needs of our Company.For the past 12 years, I have committed all of my energies to this Company and am proud of the world-class organization it has become.I have concluded that this is the right time for me to devote more time to my family and charitable activities while Tim and our management team move the Company to the next level.” Philip C.
